DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 6, the prior art either alone or in combination fails to teach the features of a second low-power node receiving the signal transmitted by the first low-power node during a first receiving slot of a first receiving period and stopping to receive the signal during a first idle slot of the first receiving period, wherein a length of the first idle slot is larger than 0; 15a third low-power node and a fourth low-power node of the wireless mesh network performing the time synchronization base on the SFN and the H-SFN of the NB-IoT cell, wherein the third low-power node and the fourth low-power node support both the mesh technology 20and the NB-IoT technology; the second low-power node transmitting the signal during a second transmitting period; and the third low-power node receiving the signal transmitted by the second low-power node during a second receiving slot 25of a second receiving period and stopping to receive the signal during a second idle slot of the second receiving period, wherein a length of the second idle slot is larger than 0 and a length of the second transmitting period is larger than or equal to a length of the second receiving 30slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641